In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-20-00030-CR
                                      No. 07-20-00032-CR
                                  ________________________


                           JODY RANDOLPH WADE, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                     On Appeal from the County Court at Law Number 2
                                  Wichita County, Texas
  Trial Court Nos. 07-11121-74529-F & 07-11120-74530-F; Honorable Greg J. King, Presiding


                                           April 13, 2020

                                             ORDER
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Jody Randolph Wade, appeals from the trial court’s judgment revoking

his deferred adjudication community supervision and adjudicating him guilty of the offense

of unlawful carrying of a weapon1 and judgment revoking his community supervision for


      1
          TEX. PENAL CODE ANN. § 46.02(a-1)(2)(A), (b) (West Supp. 2019) (Class A misdemeanor).
the offense of driving while intoxicated.2             Appellant was sentenced to forty days

confinement in Wichita County Jail for each offense.


        We remanded the causes to the trial court on March 9, 2020, after Appellant failed

to make payment arrangements for the appellate record. On remand, the trial court was

to determine, among other things, whether Appellant was entitled to have the appellate

record furnished without charge pursuant to Rule of Appellate Procedure 20.2. The trial

court held a hearing on March 20, 2020. During the hearing, Appellant notified the trial

court that he did not seek to have the appellate record furnished without charge, but

instead would pay for the record immediately.                       Notwithstanding Appellant’s

representations to the trial court, satisfactory arrangements for payment have yet to be

made.


        Accordingly, Appellant is directed to pay for the clerk’s records and reporter’s

records on or before April 17, 2020. TEX. R. APP. P. 35.3(a)(2), (b)(3). Appellant must

certify to the clerk of this court, in writing, that Appellant has complied with the court’s

order by April 20, 2020. The clerk’s records and reporter’s records shall be due thirty

days after payment is received. Id. at 35.3(c). Should Appellant fail to file a Certificate of

Compliance by the deadline set, the appeals will be dismissed for want of prosecution.
Id. at 37.3(b).


        It is so ordered.

                                                               Per Curiam

Do not publish.

        2
            TEX. PENAL CODE ANN. § 49.04(d) (West 2011) (Class A misdemeanor).


                                                   2